      Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 1 of 15 PageID #:717




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

    ELAINE B.,

                 Plaintiff,
                                                        No. 20 CV 4184
           v.
                                                        Judge Manish S. Shah
    KILOLO KIJAKAZI,

                 Defendant. *

                              MEMORANDUM OPINION AND ORDER

         Elaine B. 1 appeals from the Social Security Commissioner’s decision denying

her disability insurance benefits and supplemental security income. For the reasons

explained below, the Commissioner’s decision is reversed and and the matter is

remanded back to the agency for proceedings consistent with this decision.

I.       Legal Standard

         Judicial review of social security decisions is limited. I must decide whether

the agency “applied the proper legal criteria.” Allord v. Astrue, 631 F.3d 411, 415 (7th

Cir. 2011) (citing Briscoe ex rel. Taylor v. Barnhard, 425 F.3d 345, 351 (7th Cir.

2005)). 2 I must also decide whether the administrative law judge’s factual findings



*Under Federal Rule of Civil Procedure 25(d), Acting Commissioner of Social Security Kilolo
Kijakazi replaces former Commissioner Andrew Saul as the defendant in this case.
1I refer to plaintiff by her first name and the first initial of her last name to comply with
Internal Operating Procedure 22.
2 Only a “final decision” made by the Social Security Commissioner is subject to judicial
review. 42 U.S.C. § 405(g). A ruling by the Appeals Council, as is the case here, is considered
a final decision. 20 C.F.R. § 416.1481; see also 42 U.S.C. § 405(a) (the Commissioner has
broad authority to create rules and regulations to enact social security laws).
      Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 2 of 15 PageID #:718




are supported by substantial evidence. Biestek v. Berryhill, 139 S.Ct. 1148, 1154

(2019). Substantial evidence is a low bar and means “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Id. (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). I analyze whether the

ALJ built an “accurate and logical bridge” between the evidence and the conclusion,

Peeters v. Saul, 975 F.3d 639, 641 (7th Cir. 2020) (quoting Beardsley v. Colvin, 758

F.3d 834, 837 (7th Cir. 2014)), and whether the ALJ’s analysis had “enough detail

and clarity to permit meaningful appellate review.” Scrogham v. Colvin, 765 F.3d

685, 695 (7th Cir. 2014) (quoting Briscoe ex rel. Taylor, 425 F.3d at 351). An ALJ’s

credibility findings are given special deference and will only be overturned if

“patently wrong.” Apke v. Saul, 817 Fed. App’x. 252, 257 (7th Cir. 2020) (citing

Summers v. Berryhill, 864 F.3d 523, 528 (7th Cir. 2017)). I can affirm, modify, or

reverse the Commissioner’s decision, with or without remanding the case for a

rehearing. 42 U.S.C. § 405(g).

II.     Facts

        Elaine B. was diagnosed with osteoarthritis, osteopenia, degenerative disc

disease or herniated disc, shoulder impairment, degenerative joint disease of the

right knee, a hallux valgus deformity, overlapping toes, and flat feet. [10-1] at 327,

329–34, 337, 553, 571–74. 3 She also reported a history of multiple sclerosis and

depression. Id. at 392, 425, 524–25, 527, 571–72, 574. Elaine B. applied for disability




3Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of documents.

                                           2
   Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 3 of 15 PageID #:719




benefits and supplemental security income. Id. at 194–200. At a state-ordered

physical examination, plaintiff could not stand heel-and-toe, perform knee squats, or

walk fifty feet without extreme exhaustion. Id. at 514. The examiner also noted that

Elaine B. had MS, back pain that was worse with activity, an unsteady gait without

the use of assistive devices, and “would have difficulty lifting, carrying, or handling

objects in a seated position.” Id. at 514–15. The Social Security Administration denied

Elaine B.’s initial claim, and she requested reconsideration. Id. at 84–85, 113–14. The

agency denied plaintiff’s application because it found that her conditions did not

“significantly limit physical or mental ability to do basic work activities.” Id. at 100,

122. Plaintiff appealed the denial to an ALJ, and plaintiff and a vocational expert

testified at a hearing. Id. at 32–67. The ALJ denied the claim. Id. at 27. The ALJ

determined that Elaine B. was capable of medium work with some limitations and

was not disabled. Id. at 22, 27.

      At the hearing, plaintiff amended her onset date from January 1, 2010 to July

8, 2017. [10-1] at 17, 221. To decide whether Elaine B. was disabled, the ALJ used

the agency’s five-step process. Id. at 19–27. The five steps ask: 1) whether the

claimant is currently employed; 2) whether the claimant has a severe impairment; 3)

whether the claimant’s impairment is one that the Commissioner considers

conclusively disabling; 4) if the claimant does not have a conclusively disabling

impairment, whether she can perform her past relevant work; and 5) whether the




                                           3
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 4 of 15 PageID #:720




claimant is capable of performing any work in the national economy. 20 C.F.R.

§ 404.1520. 4

       At step one, the ALJ found that Elaine B. was not gainfully employed. [10-1]

at 19. At step two, the ALJ found that plaintiff had six severe impairments: multiple

sclerosis, osteoarthritis, degenerative disc disease, diffuse osteopenia, halgus

deformity, and degenerative joint disease of the right knee. Id. at 20. The ALJ also

noted that Elaine B. had degenerative joint disease of the shoulder but found that it

was not severe because plaintiff had not received ongoing treatment and related

examinations had been generally “unremarkable.” Id. Finally, the ALJ found that

Elaine B.’s depression was not severe and caused only a mild limitation in the area

of interacting with others. Id. at 20–21.

       At step three, the ALJ determined that plaintiff’s impairments were not

conclusively disabling. Id. at 21–22. So the ALJ assessed plaintiff’s “residual

functional capacity” in order to complete steps four and five. Id. at 22–25; see 20

C.F.R. § 416.920(a)(4)(iv). A claimant’s RFC represents the most physical and mental

activity the claimant can do in a work setting—eight hours a day, five days a week—

despite her impairments. See 20 C.F.R. § 404.1545(a)(1); SSR 96-8p, 1996 WL 374184,

at *1 (July 2, 1996). This is a broad assessment that considers: 1) all the relevant




4 If the agency cannot determine disability at a step, it goes on to the next step. 20 C.F.R.
§ 404.1520(a)(4). The claimant has the burden of proving disability at steps one through four;
the burden of proof shifts to the Commissioner at step five. Schmidt v. Astrue, 496 F.3d 833,
841 (7th Cir. 2007).

                                              4
   Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 5 of 15 PageID #:721




evidence, medical and non-medical; 2) all the claimant’s limitations, including non-

severe ones; and 3) the claimant’s physical and nonphysical limitations. Id.

         The ALJ began the RFC analysis with Elaine B.’s symptoms. [10-1] at 22–23.

Plaintiff said that she was unable to work because she suffered from multiple

sclerosis, pain in her shoulder, back, knee, and foot. Id. at 23, 46, 226, 237. Elaine B.

said that she struggled to perform many basic movements, had problems talking and

seeing, could walk only a block or so before needing to rest, and was able to get around

only with the aid of crutches or a cane. Id. at 60–61, 237, 512–15. Plaintiff also said

she had depression. Id. at 232. At the hearing, Elaine B. testified that pain

medications had not alleviated her symptoms and that she was attending physical

therapy sessions. Id. at 57–58, 61. While plaintiff claimed that her symptoms

prevented her from working, the ALJ rejected that claim because he found that

Elaine B.’s symptoms were not as intense, persistent, or limiting as she alleged. Id.

at 23.

         Imaging in 2012 showed a disc problem in Elaine B.’s back, caused either by

herniation or degenerative change. Id. at 329. Two years later, doctors found that

plaintiff had a hallux valgus deformity with degenerative changes. Id. at 331. When

Elaine B. sought help for chest pain, she was diagnosed with diffuse osteopenia and

moderate degenerative disease of the thoracic spine. Id. at 331–32. Subsequent X-

rays confirmed that plaintiff had a hallux valgus deformity and flat feet and showed

degenerative changes of the right knee. Id. at 333–34, 551–54. In a series of exams,




                                           5
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 6 of 15 PageID #:722




Elaine B. reported a previous history of multiple sclerosis. Id. at 392, 416, 425, 461,

502, 515, 551.

      At a state-ordered physical examination, plaintiff’s gait was unsteady without

assistance, she could not stand heel-and-toe, perform knee squats, or stand or walk

easily. Id. at 514. The examiner found that Elaine B. could not walk more than fifty

feet without exhaustion and that she would “have difficulty lifting, carrying, or

handling objects in a seated position.” Id. The examining doctor found that Elaine

B.’s problems included untreated multiple sclerosis, depression, and back pain. Id. at

515. The state’s doctor based his assessment only on his examination because he did

not have access to Elaine B.’s medical records. Id. at 512.

      Plaintiff’s mental health history is mixed. Two depression screenings in 2018

were negative, [10-1] at 433, 515, but Elaine B. arrived for medical appointments

tearful and depressed, and a third screening showed moderate depression. Id. at 524,

528. 5 During examinations, plaintiff generally demonstrated appropriate judgment

and memory, was alert and oriented, and was able to maintain attention and

concentration. Id. at 304, 514, 528, 534. In a function report completed for the Social

Security Administration, Elaine B. indicated that she had no memory or

concentration problems, handled personal care and some household chores, and

attended church. Id. at 233–38.



5 Plaintiff scored a twelve on the Patient Health Questionnaire, a diagnostic test that
measures depression. See Kurt Kroenke, Robert L. Spitzer, & Janet B.W. Williams, The PHQ-
9: Validity of a Brief Depression Severity Measure, 16 J. Gen. Internal Med. 606, 606–613
(2001), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1495268/. Twelve points falls in the
range for moderate depression. Id.

                                           6
   Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 7 of 15 PageID #:723




      From this record, the ALJ concluded that plaintiff had six impairments:

multiple sclerosis, osteoarthritis, degenerative disc disease, diffuse osteopenia,

valgus deformity, and degenerative joint disease of the right knee. Id. at 23. But the

ALJ found that Elaine B.’s limits were not as extreme as she claimed because

plaintiff’s medical treatment had been conservative and irregular, plaintiff’s range of

motion in her spine, hips, knees, and ankles was normal in several physical

examinations, and no medical opinion indicated that she was disabled. Id. at 23–25.

The ALJ also discounted Elaine B.’s symptoms on the basis of her daily activities:

plaintiff reported that she did laundry and swept her apartment, went out alone,

shopped for food and clothes, and took the bus. Id. at 23–25. The ALJ concluded that

Elaine B. had not established a medical need for a cane because no treating medical

source had issued a related prescription. Id. at 25. The ALJ acknowledged plaintiff’s

reported depression but did not otherwise mention Elaine B.’s mental health. Id. at

23–25. The ALJ found that Elaine B. had the RFC to perform medium work with

some physical limitations: “she can frequently operate foot controls bilaterally,

occasionally stoop, crouch, kneel, crawl, occasionally climb ramps or stairs, and

occasionally climb ladders, ropes, or scaffolds.” Id. at 22. The ALJ did not include any

limitations in the RFC related to plaintiff’s depression. Id.

      At step four, the ALJ compared plaintiff’s RFC with the requirements of Elaine

B.’s past relevant work as a nurse assistant. [10-1] at 25. On the basis of a vocational

expert’s testimony, the ALJ found that plaintiff’s limitations would prevent her from

returning to her previous work. Id. Based on plaintiff’s RFC and the vocational



                                           7
   Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 8 of 15 PageID #:724




expert’s testimony, at step five the ALJ concluded that there were other available

jobs that plaintiff could perform in the national economy, including laundry worker,

dining room attendant, and store laborer. Id. at 26–27. The ALJ concluded that

Elaine B. was not disabled. Id. at 27.

       Plaintiff requested review of the ALJ’s decision by the Social Security Appeals

Council, but the Council denied her request. Id. at 5–8, 181–82. The Appeals Council’s

denial made the ALJ’s decision the final decision of the Commissioner. Id. at 5. Elaine

B. then filed this lawsuit in federal court, seeking judicial review of the Appeals

Council’s decision. [1].

III.   Analysis

       Although an ALJ is not required to mention every piece of evidence, Deborah

M. v. Saul, 994 F.3d 785, 788 (7th Cir. 2021), he must build a “logical bridge” between

the evidence related to Elaine B.’s limitations and the conclusion that she could lift

as much as fifty pounds at a time, frequently lift or carry objects weighing up to

twenty-five pounds, and stand or walk, off and on, for six hours a day. Moore v. Colvin,

743 F.3d 1118, 1121 (7th Cir. 2014); see 20 C.F.R. §§ 404.1567(c), 416.967(c) (defining

medium work); SSR 83-10, 1983 WL 31251, at *6 (Jan. 1, 1983) (same). While the

ALJ is in the best position to determine a witness’s truthfulness and forthrightness,

Skarbek v. Barnhart, 390 F.3d 500, 504–05 (7th Cir. 2004), the ALJ must still provide

specific reasons, supported by the record, for discrediting a claimant’s subjective

symptoms. Minnick v. Colvin, 775 F.3d 929, 937 (7th Cir. 2015). The court should be




                                           8
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 9 of 15 PageID #:725




able to trace the path of the ALJ’s reasoning. Scott v. Barnhart, 297 F.3d 589, 595

(7th Cir. 2002).

       In this case, the ALJ’s reasoning is murky, and so I find that the ALJ’s decision

is not supported by substantial evidence. There are at least three problems here. 6

First, the ALJ centered his credibility analysis on plaintiff’s failure to treat her

conditions but did not consider reasons why Elaine B. had not sought treatment or

only irregularly treated her conditions. Second, the ALJ misidentified Elaine B.’s

onset date and age at onset. Third, the ALJ failed to confront contrary evidence and

did not explain why he discredited some of plaintiff’s symptoms. To build a logical

bridge between the evidence and conclusion in this case, these errors must be

addressed on remand.




6 Plaintiff raises a host of other objections to the ALJ’s decision, but none of them hold water.
The ALJ did not impermissibly “play doctor” by centering his analysis on Elaine B.’s
untreated MS. [11] at 4–10. In fact the ALJ barely mentioned plaintiff’s MS, and his
discussion of plaintiff’s failure to treat was not specific to any one impairment. [10-1] at 22–
25. Nor did the ALJ err by finding that Elaine B. had MS. Id. at 20, 23. The ALJ reasonably
credited plaintiff’s repeated assertions that she had been diagnosed with MS and those
medical records that supported her statements. See id. at 60, 226, 515. While the ALJ’s
consideration of Elaine B.’s depression at the RFC stage was insufficient, the ALJ did
adequately consider all of her physical conditions in combination by considering the record
evidence in its entirety. See [10-1] at 24–25; 20 C.F.R. § 404.1523. Finally, the ALJ’s RFC
and hypothetical questions to the vocational expert were not overly generalized. While agency
policy requires an ALJ to avoid general exertional categories like “medium” when “initially”
determining an RFC, an exertional categorization is required at step five, and the ALJ
adequately expressed plaintiff’s functional limitations both in the RFC and in his
hypothetical questions. POMS DI 24510.006(C); see O’Connor-Spinner v. Astrue, 627 F.3d
614 at 618–19 (7th Cir. 2010) (an ALJ must “orient the [vocational expert] to the totality of a
claimant’s limitations”); 20 C.F.R. § 404.1545.

                                               9
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 10 of 15 PageID #:726




        A.      Failure to Treat

        Infrequent treatment or a failure to follow a treatment plan “can support an

adverse credibility finding where the claimant does not have a good reason for the

failure or infrequency of treatment.” Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir.

2014) (quoting Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008)). But an ALJ cannot

“draw inferences ‘about a claimant’s condition from this failure unless the ALJ has

explored the claimant’s explanations as to the lack of medical care.’” Id.; see 20 C.F.R.

§ 404.1530; SSR 16-3P, 2017 WL 5180304, at *9 (Oct. 25, 2017) (“We will not find an

individual’s symptoms inconsistent with the evidence in the record [on the basis of a

failure to treat] without considering possible reasons he or she may not comply with

treatment.”).

        The ALJ wrote that Elaine B.’s “conservative and irregular treatment history”

and “lack of specialized treatment” undercut her alleged limitations. [10-1] at 24–25.

But the ALJ nowhere considered plaintiff’s explanations as to her conservative and

irregular course of care. The record indicated that plaintiff did not “understand the

appointment system” and had “low health literacy.” Id. at 571. Plaintiff testified that

she had missed physical therapy appointments because she could not afford to attend,

id. at 48, and the record showed that she had been homeless and in financial distress.

Id. at 432, 524, 533. Elaine B. also testified that she was reluctant to pursue

additional foot surgery because a previous operation had been unsuccessful. Id. at

56. 7


7Plaintiff argues that, contrary to the ALJ’s analysis, the record contains evidence of physical
therapy, treatment from an orthopedist, and treatment for her right shoulder. [11] at 19–20.
                                              10
   Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 11 of 15 PageID #:727




       Not understanding the need for consistent treatment, an inability to pay, and

a previously unsuccessful surgery recommended a second time are all possible

reasons for a person not to follow prescribed treatment. See 20 C.F.R. § 404.1530; SSR

16-3P, 2017 WL 5180304, at *9 (Oct. 25, 2017). The Commissioner argues that the

ALJ only considered plaintiff’s failure to treat her conditions as part of Elaine B.’s

treatment history, and that such consideration was not error. [16] at 13. But whether

the ALJ used the frequency or extent of plaintiff’s treatment to cast doubt on her

credibility or to evaluate her symptoms, he was required to “explain how [he]

considered the individual’s reasons [not to pursue treatment] in [his] evaluation of

the individual’s symptoms.” SSR 16-3P, 2017 WL 5180304, at *9 (Oct. 25, 2017); see

Beardsley v. Colvin, 758 F.3d 834, 840 (7th Cir. 2014). That didn’t happen here.

       B.     Onset Date and Age

       The ALJ twice listed the wrong date for plaintiff’s onset, noting it as January

1, 2010, rather than the amended date, July 8, 2017. [10-1] at 18, 27. The ALJ also

incorrectly listed plaintiff as fifty-two years old at onset, rather than the correct age:

sixty years old. Id. at 25. While the ALJ elsewhere in his opinion got the date right,

id. at 17, 19, and the vocational expert appeared to understand Elaine B.’s correct

age at onset, id. at 66, it is not clear from the decision that the ALJ had these facts



Elaine B. testified that she attended physical therapy and the record indicates that she
received referrals to physical therapy, an orthopedic specialist, and was scheduled for X-rays
on her shoulder. See [10-1] at 46–49, 575. But the ALJ reasonably concluded that the record
did not contain evidence of treatment from an orthopedist, physical therapy, or ongoing
shoulder treatment, based on a lack of records corroborating plaintiff’s claim that she had
actually received care and attended physical therapy, rather than merely scheduled it. Id. at
20–25.

                                             11
  Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 12 of 15 PageID #:728




straight. This error of more than seven years is significant because age is an

important   factor   at   step   five   of   the   agency’s   analysis.   See   20   C.F.R.

§§ 404.1520(a)(4)(v), 404.1560(c).

      C.     Contrary Evidence and Fatigue

      The Commissioner argues that the ALJ’s decision was supported by

substantial evidence because no treating or examining physician found Elaine B.

disabled and the ALJ considered the medical evidence of record, including

examinations that revealed Elaine B.’s normal range of motion in her hips, knees,

ankle, and spine. [16] at 4–5, 13; see [10-1] at 24. The absence of a medical opinion

finding plaintiff disabled does not support the RFC, however, as such an opinion

would have been on an issue “reserved to the Commissioner” and therefore

“inherently neither valuable nor persuasive.” 20 C.F.R. § 404.1520b(c)(3)(i). While

medical records indicating normal range of motion and strength offer some evidence

to support the ALJ’s RFC, they do not sufficiently connect the record of impairment

in this case with the conclusion that plaintiff was capable of medium work with only

minimal modifications.

      For instance, these records about range of motion and strength do not show

why the ALJ discredited plaintiff’s claims about fatigue, a common symptom of both

MS and depression. See Milliken v. Astrue, 397 Fed. App’x 218, 223, 2010 WL

4024908, at *5 (7th Cir. 2010). And the ALJ did not “confront the evidence that does

not support [his] conclusion and explain why that evidence was rejected.” Moore v.

Colvin, 743 F.3d 1118, 1123 (7th Cir. 2014) (citing Idoranto v. Barnhart, 374 F.3d



                                             12
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 13 of 15 PageID #:729




470, 474 (7th Cir. 2004)). The ALJ ignored a physical examination that showed

plaintiff had reduced range of motion in her shoulder, [10-1] at 574, and did not

explain why plaintiff’s confirmed unsteady gait and inability to squat did not support

the alleged limitations. [10-1] at 24–25, 512–15. Based only on a lack of prescription

the ALJ concluded that plaintiff had not “established a medical need for the use of a

cane.” [10-1] at 25. But a prescription for a cane is unnecessary, and a cane can be

bought by anyone who needs one. See Parker v. Astrue, 597 F.3d 920, 922 (7th Cir.

2010), as amended on reh’g in part (May 12, 2010); Stahl v. Colvin, 632 Fed. App’x

853, 860 (7th Cir. 2015) (reaching a similar conclusion about crutches). The ALJ

should have squared his finding that Elaine B. had no need for a cane with the

consultative examiner’s finding that plaintiff’s “gait was unsteady without the use of

assistive devices.” [10-1] at 25, 514. 8

       The ALJ’s conclusion that Elaine B. was not disabled depended not only on the

physical examinations in question, but also on plaintiff’s failure to treat her

conditions (for which she had an explanation), and age (which the ALJ got wrong at

times). Medium work requires a substantial amount of standing, walking, and lifting.

See 20 C.F.R. §§ 404.1567(c), 416.967(c); SSR 83-10, 1983 WL 31251, at *6 (Jan. 1,

1983). In this case, the ALJ did not offer sufficient evidence “as a reasonable mind



8 The ALJ may have found the consultative examiner’s findings about unsteady gait and
inability to perform certain movements to be not persuasive. The ALJ noted that he did not
“defer or give any specific evidentiary weight” to any medical findings and that he “did not
provide articulation about the evidence that is inherently neither valuable nor persuasive.”
[10-1] at 25; see 20 C.F.R. § 404.1527. But the ALJ’s decision is not clear on this front. He
mentioned some specific findings of the consultative examiner that support the claimed
limitations and did not explain why those findings were not valuable or persuasive.

                                             13
    Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 14 of 15 PageID #:730




might accept as adequate,” Biestek v. Berryhill, 139 S.Ct. 1148, 1154 (2019), to show

how a person with a possible history of multiple sclerosis, a bad back and knee, among

other conditions, could perform that level of work. Further explanation is required. 9

       D.      The ALJ’s Errors Are Not Harmless

       An error is harmless only if the ALJ would reach the same result on remand.

See Lambert v. Berryhill, 896 F.3d 768, 776 (7th Cir. 2018). It is not clear that the

ALJ would come to the same conclusions about Elaine B.’s ability to work, so the

ALJ’s errors regarding her capacity to work are not harmless. While plaintiff requests

that I award benefits, that remedy is appropriate only “if all factual issues have been

resolved and the record supports a finding of disability.” Briscoe ex rel. Taylor v.




9 Two other problems stand out in the ALJ’s analysis and should be addressed on remand.
First, “[a]n ALJ may consider a claimant’s daily activities when assessing credibility ... but
ALJs must explain perceived inconsistencies between a claimant’s activities and the medical
evidence.” Jelinek v. Astrue, 662 F.3d 805, 812 (7th Cir. 2011) (citing Arnold v. Barnhart, 473
F.3d 816, 823 (7th Cir. 2007); Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009); Carradine
v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004); Zurawski v. Halter, 245 F.3d 881, 887 (7th
Cir. 2001)); see 20 C.F.R. § 404.1529(c). ALJs must not equate daily living activities “with the
rigorous demands of the workplace.” Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016)
(citing Bjornson v. Astrue, 671 F.3d 640, 647 (7th Cir. 2012); Spiva v. Astrue, 628 F.3d 346,
352 (7th Cir. 2010)). Here, plaintiff said that she lived with but did not care for her daughter
and granddaughter, walked half a block to a bus stop, could take the bus three stops, shopped
for food and clothes, made small purchases at a store a block away, and completed household
chores—laundry and sweeping—that took about ten minutes. [10-1] at 51–54, 232–36. The
ALJ found that “the nature of these reported activities are internally inconsistent, and
inconsistent with the allegations of severe pain and disabling symptoms.” [10-1] at 23. While
the ALJ was permitted to consider plaintiff’s daily activities in order to assess her credibility,
it is unclear how these brief, restricted activities are either internally inconsistent or
undercut Elaine B.’s allegations of pain and limited mobility. See Thomas v. Colvin, 826 F.3d
953, 961 (7th Cir. 2016). On remand, the ALJ should explain how he sees these activities as
inconsistent with one another and with the medical record. Second, the ALJ should better
address plaintiff’s mental limitations. While the evidence of mental impairment in this case
is minimal, to comply with the requirements of 20 C.F.R. § 404.1545(a)(2), the ALJ should go
beyond a mere mention of plaintiff’s symptom of depression and explain why no mental limits
are necessary in Elaine B.’s RFC.

                                               14
  Case: 1:20-cv-04184 Document #: 18 Filed: 08/10/21 Page 15 of 15 PageID #:731




Barnhart, 425 F.3d 345, 356 (7th Cir. 2005); see Martin v. Saul, 950 F.3d 369, 376

(7th Cir. 2020). The factual dispute whether Elaine B. was disabled remains

unresolved, so an award of benefits is not permitted. Remand is the appropriate

remedy. See 42 U.S.C. 405(g).

IV.   Conclusion

      The Commissioner’s decision is reversed, and the case is remanded for further

proceedings consistent with this opinion. Enter judgment and terminate case.



ENTER:

                                             ___________________________
                                             Manish S. Shah
                                             United States District Judge
Date: August 10, 2021




                                        15
